Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 1 of 12 Page ID #891




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DIANNE M. DONALDSON and                          )
 DALE A. DONALDSON,                               )
                                                  )
                         Plaintiffs,              )
                                                  )    Case No. 15-cv-14-SMY
 vs.                                              )
                                                  )
 JOHNSON & JOHNSON and                            )
 ETHICON, INC.,                                   )
                                                  )
                         Defendants.              )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiffs Dianne M. Donaldson and Dale A. Donaldson filed the instant products liability

lawsuit against Defendants Johnson & Johnson and Ethicon, Inc., claiming asserting injuries to

Dianne Donaldson from the surgical implantation of two Ethicon pelvic mesh devices. The case

was consolidated for pretrial purposes in multi-district litigation (“MDL”) proceedings – In re:

Ethicon Inc., Pelvic Repair System Products Liability Litigation, MDL No. 2327 – and has been

remanded to this Court for trial.

       Now before the Court are Defendants’ Motion for Summary Judgment (Doc. 31),

Defendants’ Supplemental Motion for Summary Judgment (Doc. 56), and Defendants’ Motion to

Strike (Doc. 57). Plaintiffs have responded to motions (Docs. 40, 62, and 63). For the following

reasons, Defendants’ motions are GRANTED.

                                       Procedural Background

       Plaintiffs filed this lawsuit in this Court in January 2015 (Doc. 2). The case was transferred

to the United States District Court for the Southern District of West Virginia in May 2015 as part

                                            Page 1 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 2 of 12 Page ID #892




of MDL No. 2327, In re: Ethicon Inc., Pelvic Repair System Products Liability Litigation. In the

MDL, Plaintiffs filed an Amended Short Form Complaint asserting claims for negligence (Count

I), strict liability – manufacturing defect (Count II), strict liability – failure to warn (Count III),

strict liability – defective product (Count IV), strict liability – design defect (Count V), fraud

(Count VI), fraudulent concealment (Count VII), constructive fraud (Count VIII), negligent

misrepresentation (Count IX), negligent infliction of emotional distress (Count X), breach of

express warranty (Count XI), breach of implied warranty (Count XII), violation of consumer

protection laws (Count XIII), gross negligence (Count XIV), unjust enrichment (Count XV), loss

of consortium (Count XVI), punitive damages (Count XVII), and discovery rule and tolling (Count

XVIII) (MDL Doc. 13, ¶ 13). Plaintiffs disclosed their experts on June 4, 2018 in accordance with

the MDL Court’s Wave 8 deadline (Doc. 31-4); they disclosed Donaldson’s treating physicians

but did not disclose any retained experts. Defendants disclosed their experts on August 13, 2018.

Defendants moved for partial summary judgment in the MDL, but the case was remanded to this

Court prior to adjudication of Defendants’ motion.

       Upon remand and after seeking leave, Defendants moved for summary judgment as to all

of Plaintiffs’ claims. On September 2, 2020, the Court permitted Defendant leave to supplement

its summary judgment motion a second time to consider recent discovery conducted by the parties

(Doc. 55). Following limited discovery, Defendants again moved for summary judgment.

                                       Factual Background

       Construed in the light most favorable to the Plaintiffs, the evidence and reasonable

inferences establish the following facts relevant to the pending summary judgment motions: On

May 24, 2010, Dr. Michael Schultheis surgically implanted Dianne Donaldson with two

transvaginal polypropylene mesh medical devices manufactured by Ethicon, Inc.: a TVT-Secur


                                             Page 2 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 3 of 12 Page ID #893




and a Prosima (collectively, “the devices”) (Doc. 32-1, at 6). Donaldson was 54 years old at the

time. Id. She had been diagnosed with stress urinary incontinence and anterior pelvic organ

prolapse and the surgery was aimed at addressing those issues. Id. Several years after the surgery,

mesh from the devices eroded into Donaldson’s bladder, vagina, and adjacent tissues. Id. at 7-8.

She developed scarring, abdominal pain, and emotional injuries. Id.

       The devices’ packet inserts warned of the risk of erosion (Doc. 32-2 at Ex. 14). Dr.

Schultheis was aware that risks associated with the devices included erosion, pain, and scarring at

the time of Donaldson’s surgery (Doc. 32-2, pp. 69-70). According to Dr. Schultheis, he would

not have done anything differently with respect to his treatment of Donaldson and stands by his

decision to recommend the devices. Id. at pp. 82-83. Dr. Schultheis continues to believe that the

devices are safe and effective. Id.

       Defendants’ urologist expert, Dr. Douglas Grier, opined that mesh erosion is a known risk

of the implant of a polypropylene pelvic mesh device and can happen for reasons other than a

defect in the device. In his opinion, none of Donaldson’s symptoms are attributable to any alleged

defects in the devices.

       In response to Defendants’ motion for summary judgment, Plaintiffs filed the Declaration

of Dr. P.D.L. Nayak, one of Donaldson’s treating physicians, dated May 18, 2020 (Doc. 40-1).

Dr. Nayak stated in pertinent part:

       6.      That all opinions expressed herein are true within a reasonable degree of
               medical certainty.

       7.      That the aforesaid mesh products implanted into my patient, Dianne M.
               Donaldson, during 2010 were defectively designed and unreasonably
               dangerous for the reason that they failed to perform as expected in light of
               their nature and intended function in that said products eroded into internal
               tissues of Dianne M. Donaldson, including but not limited to the vagina and
               bladder, resulted in development of bladder stones, and caused pelvic pain
               and suffering which the patient continues to experience. The failure of these


                                           Page 3 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 4 of 12 Page ID #894




               products made necessary several surgical procedures for removal of mesh
               and bladder stones.

       8.      That, based upon my personal care and treatment of the patient, and upon
               the records of other physicians, many of which are attached hereto, there
               was no abnormal use of the products and there are no reasonable secondary
               cause [sic] for the failure of the products or the injuries sustained by the
               patient as aforesaid.
Id.
       Defendants deposed Dr. Nayak on November 25, 2020 during which Dr. Nayak testified

as follows: The Declaration did not reflect his opinions and that he was not offering any opinions

related to Donaldson’s TVT-Secur device (Doc. 56-4, pp. 64-65); the Prosima device effectively

repaired Donaldson’s prolapse (Doc. 56-4, p. 66); he did not evaluate whether there was an

abnormal use of the device (Id. at pp. 77-78); and the Prosima device was possibly defective

because Donaldson had mesh erosion. The following exchange took place with respect to whether

Dr. Nayak was offering and opinion within a reasonable degree of medical certainty that the

Prosima device was defective:

       Q.      Okay. So basically, your opinion is that because Mrs. Donaldson had a
               Prosima implanted and then she had a mesh -- the mesh eroded, therefore,
               the Prosima must have been defective; is that accurate?

       A.      Possibly defective.

       Q.      Possibly?

       A.      Yeah.

       Q.      So you're not giving an opinion to a reasonable degree of medical certainty
               that the Prosima® was defective, correct?

       A.      It possibly caused the mesh to be eroded into the bladder and caused stones.
               That's my opinion.

       Q.      Okay. So your opinion is that the Prosima possibly caused the mesh to
               erode into the bladder, correct?

       A.      Yes.



                                           Page 4 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 5 of 12 Page ID #895




       Q.      And you're not giving an opinion that the Prosima was actually defective,
               correct?

       A.      Yes.

       Q.      Is that correct?

       A.      Yeah.

       Q.      Okay. So essentially, your opinion is that the Prosima possibly caused the
               mesh to erode into the bladder, but you're not saying that that had anything
               to do with a defective design of the Prosima, correct?

       A.      I don't know how the Prosima is designed, so I cannot comment on the
               design of the thing. But since it happened after that, I just thought it was
               related to the Prosima implantation. I don't know about the design of the
               Prosima.

       Q.      Okay. And when you say you don't know the design of the Prosima, is it
               accurate to say that you won’t be giving any opinion about the design of the
               Prosima and whether or not it was defective, correct?

       A.      Yeah.
                                              ***
       Q.      So what I’m focused on is the word “possibly” that you're using. And that’s
               different than saying -- saying that it’s -- possible is different than saying that you
               have a reasonable degree of certainty that it actually was the cause, right?

       A.      Yes.

       Q.      And you're not giving an opinion to a reasonable degree of medical certainty
               here, correct?

       A.      Yes.

Id. at pp. 68-71.

Dr. Nayak further testified that the mesh erosion could have resulted from secondary causes such

as vaginal atrophy, but he did not consider whether there were reasonable secondary causes of

Donaldson’s injuries. Id. His sole opinion is that mesh itself can cause complications, erosion

into the bladder or the vagina, no matter who makes it. Id. at pp. 75-76.




                                            Page 5 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 6 of 12 Page ID #896




                                              Discussion

                                   Motion to Strike (Doc. 57)

       Defendants move to strike Dr. Nayak’s Declaration, asserting that the Declaration (1)

inaccurately purports to render opinions about the TVT-Secur mesh; (2) inaccurately states that

Dr. Nayak believes within a reasonable degree of medical certainty that the Prosima device was

defectively designed and caused Donaldson’s erosion; (3) inaccurately states that Dr. Nayak

determined that there was no abnormal use of the Prosima; and (4) inaccurately states that there

are no other explanations for Donaldson’s injuries. Plaintiffs concede that the portions of Dr.

Nayak’s Declaration which conflict with his deposition testimony should be stricken. They

maintain, however, that the remainder of the Declaration – paragraphs 1 to 4 and portions of

paragraphs 7 to 8 – should not be stricken.

       A party may not survive a motion for summary judgment by manufacturing a factual

dispute through the submission of an affidavit or declaration contradicting deposition testimony.

Amadio v. Ford Motor Co., 238 F.3d 919, 926 (7th Cir. 2001); see also Darnell v. Target, 16 F.3d

174, 177 (7th Cir. 1994) (noting that an affidavit which is contradicted by the affiant's deposition

testimony is “without factual support in the record ... and cannot defeat a motion for summary

judgment”). In the event of contradiction, the affidavit or declaration must be disregarded in favor

of deposition testimony “unless it is demonstrable that the statement in the deposition was

mistaken perhaps because the question was phrased in a confusing manner or because a lapse of

memory is in the circumstances a plausible explanation for the discrepancy.” Piscione v. Ernst &

Young, L.L.P., 171 F.3d 527, 532–33 (7th Cir. 1999) (quoting Russell v. Acme–Evans Co., 51 F.3d

64, 67–68 (7th Cir. 1995)).




                                              Page 6 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 7 of 12 Page ID #897




       Here, Dr. Nayak’s opinions relevant to resolving summary judgment are contained in

paragraphs 6 to 8 of his Declaration. Significantly, contrary to his statement in paragraph 6, Dr.

Nayak testified that his opinions regarding the devices are not stated to a reasonable degree of

medical certainty. Dr. Nayak also testified that he was not giving any opinions regarding the TVT-

Secur. His testimony also contradicts his statements in paragraphs 7 and 8 of the Declaration.

Specifically, he testified: (1) that he was not giving an opinion that the Prosima was actually

defective; (2) that he does not know how the device is designed and is not opining that the design

was defective; (3) that he did not evaluate whether there was an abnormal use of the Prosima

device; (4) that there are other possible explanations for her erosion; and (5) that he did not

consider any other potential secondary causes for the failure of the products or the injuries that

Donaldson had. Based on Dr. Nayak’s unequivocal testimony which materially contradicts his

Declaration, Defendants’ Motion to Strike is GRANTED; the Court will not consider Dr. Nayak’s

Declaration in ruling on Defendants’ motion for summary judgment.

                      Motion for Summary Judgment (Docs. 31 and 56)

       Summary judgment is proper only if the moving party can demonstrate that there is no

genuine issue as to any material fact. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The moving party is entitled to summary judgment where the non-moving party

“has failed to make a sufficient showing on an essential element of her case with respect to which

she has the burden of proof.” Celotex, 477 U.S. at 323. If the evidence is merely colorable, or is

not sufficiently probative, summary judgment may be granted. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249–50 (1986). Any doubt as to the existence of a genuine issue of material fact

must be resolved against the moving party. Lawrence v. Kenosha County, 391 F.3d 837, 841 (7th

Cir. 2004). Nevertheless, the “favor toward the nonmoving party does not extend to drawing



                                           Page 7 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 8 of 12 Page ID #898




inferences that are supported by only speculation or conjecture.” Monroe v. Ind. Dep’t of Transp.,

871 F.3d 495, 503 (7th Cir. 2017) (internal quotations and citations omitted).

                                          Conceded Claims

       Plaintiffs concede summary judgment as to Counts I through III and Counts VI through

XV. Accordingly, the Court grants Defendants’ motion as to those counts. As to Plaintiffs’ claims

for punitive damages (Count XVII) and discovery rule and tolling (Count XVIII), these are not

separate causes of action or standalone claims. Rather, punitive damages are a remedy and the

discovery rule and tolling are defenses to a statute of limitations argument. Accordingly, Counts

XVII and XVIII are subject to summary dismissal.

                                            Strict Liability

       Plaintiffs’ remaining claims (Counts IV and V) assert strict liability predicated on an

alleged design defect with the devices. To recover in a strict product liability action, a plaintiff

must plead and prove that the injury complained of resulted from a condition of the product, that

the condition was unreasonably dangerous, and that it existed at the time the product left the

manufacturer's control. Mikolajczyk v. Ford Motor Co., 901 N.E.2d 329, 335 (2008). A product

may be determined to be unreasonably dangerous based on proof of any one of three conditions:

(1) a physical defect in the product itself (manufacturing defect); (2) a defect in the product's design

(design defect); or (3) a failure of the manufacturer to warn of the danger or to instruct on the

proper use of the product (failure to warn). Mikolajczyk, 901 N.E.2d at 335. Because Plaintiffs

have conceded summary judgment as to their manufacturing defect and failure to warn claims,

only their design defect claim remains for the Court’s consideration.

       A design defect claim requires Plaintiffs to establish: (1) a condition of the product as a

result of design, (2) that made the product unreasonably dangerous, (3) and that existed at the time



                                             Page 8 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 9 of 12 Page ID #899




the product left the defendant's control, and (4) an injury to the plaintiff, (5) that was proximately

caused by the condition. Clark v. River Metals Recycling, LLC, 929 F.3d 434, 439 (7th Cir. 2019)

(citing Mikolajczyk, 901 N.E.2d at 345). Here, Defendants argue that Plaintiffs cannot prove a

design defect claim in the absence of expert proof.

       In most cases, products liability actions alleging design defects require expert testimony to

prove that a product defect was unreasonably dangerous and proximately caused the plaintiff's

injuries. See Baltus v. Weaver Division of Kidde & Co., 557 N.E.2d 580 (1990). More specifically,

when specialized knowledge or expertise of a product defect is “outside the layman's knowledge,”

an expert is needed to assist the jury's understanding of whether a product is unreasonably

dangerous. Id., 557 N.E.2d at 588–89. A jury cannot be allowed in the absence of expert testimony

to “speculate that [the product] was in fact an unreasonably dangerous” one. Id; see also Show v.

Ford Motor Co., 659 F.3d 584, 585 (7th Cir. 2011) (“Several intermediate appellate decisions in

Illinois say that expert testimony is vital in design-defect suits when aspects of a product's design

or operation are outside the scope of lay knowledge.”).

       Plaintiffs argue that expert proof is unnecessary to establish their design defect claim.

Relying on Tweedy v. Wright Ford Sales, 357 N.E.2d 449 (1976), they contend they may prove

their claims with circumstantial evidence in the absence of expert proof. The Tweedy doctrine is

variant of res ipsa loquitur and allows a plaintiff to present a product liability case in the absence

of expert testimony. Under the doctrine, a plaintiff may rely on circumstantial evidence

establishing: (1) there was no abnormal use of the product, (2) there are no reasonable secondary

causes of the malfunction, and (3) the product failed to perform in the manner reasonably to be

expected in light of its nature and intended function. Tweedy, 357 N.E.2d at 452. The doctrine

applies only if the jury can reasonably infer that the plaintiff's injury resulted from a condition of



                                            Page 9 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 10 of 12 Page ID #900




the product, the condition was unreasonably dangerous, and the condition existed when it left the

defendant's control. Show v. Ford Motor Co., 697 F. Supp. 2d 975, 984 (N.D. Ill. 2010), aff'd, 659

F.3d 584 (7th Cir. 2011); Illinois Pattern Jury Instructions, Civil, No. 400.01.01 (2009). The

circumstantial evidence must justify an inference of probability, as distinguished from mere

possibility – liability cannot be predicated on mere speculation, guess, or conjecture. Id.; see also

Varady v. Guardian Co., 506 N.E.2d 708, 711 (1987).

       This Court does not believe that the Tweedy doctrine can appropriately be applied in

complex medical device cases. These devices are not simple products that lay jurors commonly

use or see and their functions are, therefore, beyond a jury’s common knowledge, experience or

understanding. That is why expert testimony is needed to assist the jury's understanding of whether

a product is unreasonably dangerous. Without the aid of expert testimony, the jury can only

speculate as to what inferences to draw. See Fulton v. Theradyne Corp., 2007 WL 772953, at *4

(N.D. Ill. Mar. 12, 2007) (granting summary judgment on design defect claim where the plaintiff

failed to present admissible expert evidence regarding the design of a medical device). Thus, the

question of whether the devices in question were defective and caused Donaldson’s alleged injuries

is a complex issue that requires expert interpretation and proof.

       Moreover, even under Tweedy, Plaintiffs are required to make a prima facie case that the

devices were defective and that the defect existed when it left the manufacturer’s control by proof

that in the absence of abnormal use or reasonable secondary causes, the product failed to perform

in the manner reasonably expected in light of its nature and intended function. Tweedy, 357 N.E.2d

at 452. Here, Plaintiffs have not negated the possibility of reasonable secondary causes or that the

product failed to perform as reasonably expected. While Plaintiffs maintain that Dr. Nayak’s

testimony provides the circumstantial evidence needed to trigger the Tweedy doctrine, Dr. Nayak



                                           Page 10 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 11 of 12 Page ID #901




specifically testified that he did not consider and does not know whether there was abnormal use

of the devices. And, he never considered whether there were reasonable secondary causes for the

mesh erosion and Donaldson’s injuries, although he acknowledges that vaginal atrophy or surgical

technique could have been a reasonable secondary cause for her injuries. Dr. Nayak also opines

that the Prosima device effectively repaired Donaldson’s prolapse. Stripped down to its essence,

his opinion regarding design defect is that one of the devices was “possibly” defective – an opinion

that he could not provide to a reasonable degree of medical certainty. That opinion is based on his

assumption that because the mesh eroded, it was possibly defective. But the fact that an injury

occurred does not in and of itself prove that a product is defective.

       By contrast, Defendants’ expert urologist and pelvic surgeon, Dr. Grier, opines, to a

reasonable degree of medical certainty, that “the occurrence of a bladder or vaginal erosion is not

indicative of a product defect” and that there are alternative explanations for the erosion and

Donaldson’s injuries that are unrelated to her mesh devices, including her prior surgical

procedures, her atrophic vaginitis, and surgical technique (Doc. 56-3, pp. 8–11). He also opines

that the erosion of the Prosima device into Donaldson’s bladder was, more likely than not, due to

surgical technique – likely implanting the mesh in too deep a plane. Id. at 11.

       Plaintiffs have produced no evidence to refute Dr. Grier nor is there circumstantial

evidence sufficient to establish a prima facie case under Tweedy. Accordingly, summary judgment

will be granted with respect to Plaintiffs’ product defect claims.

                                        Loss of Consortium

       Defendants are also entitled to judgment as a matter of law on Dale Donaldson’s

consortium claim. The claim is derivative and is viable only to the extent his wife’s claims survive.

Johnson v. May, 585 N.E.2d 224, 232 (Ill. App. 1992) (“To recover on a loss of consortium claim,



                                            Page 11 of 12
Case 3:15-cv-00014-SMY Document 64 Filed 05/04/21 Page 12 of 12 Page ID #902




the deprived spouse must prove liability on the part of the defendant, marriage to the injured

spouse, and damages”).

                                         Conclusion

        For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. 31),

Supplemental Motion for Summary Judgment (Doc. 56), and Motion to Strike (Doc. 57) are

GRANTED. The Clerk of Court is DIRECTED to enter judgment accordingly and to close this

case.

        IT IS SO ORDERED.

        DATED: May 4, 2021




                                                  STACI M. YANDLE
                                                  United States District Judge




                                        Page 12 of 12
